441 F.2d 269
MERRILL-STEVENS DRY DOCK CO., Plaintiff-Appellee,v.The M/V CYGNUS of American Ownership, her engines, tackle, apparel, and other appurtenances thereto appertaining, Defendant-Appellant, andLeon Shaffer Golnick, Appellant.
No. 31087 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 13, 1971.
Rehearing Denied May 27, 1971.

Appeal from the United States for the Southern District of Florida; Ted Cabot, District Judge.
Christopher C. Larimore, Miami, Fla., for defendant-appellant.
Ralph & Boyd, Richard F. Ralph, Donald F. Geffner, Miami, Fla., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F. 2d 966